DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 06/23/2021, PROSECUTION IS HEREBY REOPENED. A notice of allowance is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                        

Status of the Application
Claims 1-10 are pending.
Receipt and consideration of Applicants' remarks/arguments filed on 06/23/2021 are acknowledged.  Claims under consideration in the instant office action are claims 1-10.
 Applicants' arguments, filed 06/23/2021, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nathan T. Lewis, Registration No. 26,218 on 07/28/2021.

The application has been amended as follows:
IN THE CLAIMS:

Claims 11-16 and 21-24 have been cancelled.

In claim 1, at line 6, “0.001 % by weight to about 1 % by weight.” has been deleted and replaced with
--
0.001 % by weight to about 1 % by weight,
wherein the composition does not cause nasal irritation.
--


Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-16 directed to an invention non-elected with traverse in the reply filed on 06/11/2019. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a method of treating keratoconjunctivitis sicca by administering a composition comprising a capsaicinoid compound embedded in lamellar crystals of a monoglyceride and in a vehicle suitable for intranasal administration.
The closest prior art found, Bernstein teaches a method of treating keratoconjunctivitis sicca and increasing tear production by intranasally administering a therapeutically effective amount of a capsaicinoid compound to patients with deficient tear production (see abstract, paragraph 0004 and claim 1-3).  Regarding the amendment to claim 1, filed 09/23/2020, Bernstein teaches such capsaicinoid compounds to include capsaicin and civamide, which can be present in a range of between about 0.001% by weight to about 5.0% by weight in a solution (paragraphs 0005-0007).  Regarding the limitation wherein the composition does not cause nasal irritation, Bernstein teaches that “A topical anesthetic or a topical corticosteroid is optionally included with the capsaicinoid in order to reduce irritation of the nasal mucosa which may be produced by capsaicinoids” (paragraph 008).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Andrew Lee/
Examiner, Art Unit 1628

/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628